Citation Nr: 1427710	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  11-00 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for bronchial asthma, currently rated at 30 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1991 to March 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in March 2010, a statement of the case was issued in November 2010, and a substantive appeal was received in December 2010.  In July 2011, a hearing was held before the undersigned; a transcript is of record.  In November 2013, the Board remanded this case for additional development.

In January 2014, after the Board had undertaken review of this case, a VA examination report was added to Virtual VA.  In an April 2014 statement, the Veteran's representative waived preliminary RO review of the new evidence.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  From June 16, 2008, to January 9, 2014, the Veteran's bronchial asthma showed forced expiratory volume in 1 second (FEV-1) of 49 percent predicted, but did not reflect FEV-1 less than 40 percent predicted, forced expiratory volume in 1 second/forced vital capacity (FEV-1/FVC) ratio of less than 40 percent, more than one attack per week with episodes of respiratory failure, or use of oral or parenteral systemic high dose corticosteroids or immuno-suppressive medications. 

2.  From January 9, 2014, the Veteran's bronchial asthma shows pre- and post-bronchodilator testing of FEV-1 of 57 and 60 percent predicted, respectively, and FEV-1/FVC of 67 and 72 percent, respectively; it does not reflect FEV-1 of 40- to 55-percent predicted, FEV-1/FVC of 40 to 55 percent, at least monthly visits to a physician for required care of exacerbations, or intermittent courses of systemic corticosteroids.


CONCLUSIONS OF LAW

1.  From June 16, 2008, to January 9, 2014, the criteria for a rating in excess of 60 percent (but no higher) for service-connected bronchial asthma have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 4.97, Diagnostic Code 6602 (2013).   

2.  From January 9, 2014, the criteria for a rating in excess of 30 percent for service-connected bronchial asthma have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, including § 4.97, Code 6602 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.   See  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

As to increased rating claims, the VCAA requires only generic notice addressing the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Letters sent to the Veteran in October and December 2008 provided all essential notice.  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that he is prejudiced by any notice defect.  

Furthermore, the record in this case includes VA examination reports and VA treatment records.  The RO arranged for a VA examination in September 2009.  In November 2013, the Board found this examination to be inadequate and remanded the matter for another examination.  Despite its initial finding of inadequacy, and upon further review, the Board now finds that the September 2009 examination to be adequate as it sets forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations and is sufficient for rating purposes.  See Massey v. Brown, 7 Vet App. 204 (1994). 

In accordance with the Board's remand directives, the Veteran was scheduled for a VA respiratory examination in December 2013 but failed to report.  The RO readjudicated the matter in a January 2014 supplemental statement of the case based on the evidence of record.  He was later rescheduled, and appeared, for a January 2014 VA respiratory examination, which the Board finds to be adequate as the examiner reviewed the claims file and conducted a physical examination sufficient for evaluation purposes.  As the Veteran's representative waived preliminary RO review of this evidence, the Board finds that the Veteran is not prejudiced by a decision on the claim at this time.

The Merits of the Claim

The present appeal involves the Veteran's claim that the severity of his service-connected bronchial asthma warrants a higher disability rating.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55(1994). Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's bronchial asthma is currently evaluated as 30 percent disabling under the provisions of 38 C.F.R. § 4.97, Code 6602.  A 60 percent evaluation may be assigned when FEV-1 is 40-55 percent predicted; FEV-1/FVC is 40-55 percent; exacerbations require at least monthly visits to a physician for required care; or intermittent (at least three per year) courses of oral or parenteral systemic corticosteroids are required.  Id.  A 100 percent evaluation is warranted when FEV-1 is less than 40-percent predicted; FEV-1/FVC is less than 40 percent; there is more than one attack per week with episodes of respiratory failure; the condition requires daily use of oral or parenteral systemic high dose corticosteroids or immuno-suppressive medications. Id.

For purposes of this decision, the Board notes that, there does not appear to be a regulatory requirement that only the results of post-bronchodilator testing be used when evaluating under Code 6602.  This Code appears to be expressly excluded from such requirement.  See generally 38 C.F.R. § 4.96(d) and § 4.97, Code 6602.  

On September 2009 VA respiratory examination, the Veteran reported daily use of an inhaled bronchodilator but denied the use or oral or parenteral steroids.  He denied a history of hospitalization or surgery, trauma to the nervous system, respiratory neoplasm, pneumothorax, empyema, hemoptysis, anorexia, chest pain, swelling, respiratory failure, and history of fever.  He also denied periods of incapacitation.  The Veteran reported a history of asthma, an intermittent and less than daily cough, less than daily wheezing, and occasional dyspnea.  He has acute asthmatic attacks several times per year which require clinical visits. The Veteran experienced mild impairment between asthma attacks; there were no signs of significant weight loss or malnutrition.  His chest x-ray was normal. 

During the examination, the Veteran underwent a pulmonary function test (PFT).  Pre-bronchodilator testing revealed FVC of 62 percent, FEV-1 of 49 percent predicted, and FEV-1/FVC of 63 percent predicted.  Post-bronchodilator testing revealed FVC of 70 percent, FEV-1 of 60 percent predicted, and FEV-1/FVC of 69 percent predicted.  The examination reported noted that spirometry showed moderate obstructive ventilator impairment.  The examiner found no significant occupational effects or problems with usual daily activities.   He was diagnosed with chronic bronchial asthma. 

In December 2009, the Veteran presented to a primary care clinic with complaints of shortness of breath.  He had presented one week earlier for the same complaint, given treatment and then discharged.  He sought further treatment 18 hours later with essentially the same symptoms, given various medications, and discharged.  Physical examination was significant for wheezing and the Veteran was admitted for further evaluation and management.  On discharge, the physician noted that the Veteran's echocardiogram and chest CT required follow-up.  On discharge, he was afebrile, hemodynamically stable, and tolerating oral nutrition. 

On January 2014 examination, it was noted that the Veteran's respiratory condition required one course of systemic corticosteroid in the past twelve months, the daily use of inhalational bronchodilator therapy, and antibiotics.  Oral bronchodilators and outpatient oxygen therapy were not required.  The Veteran reported no asthma attacks with episodes of respiratory failure in the past 12 months.  He sought one physician visit for required care of exacerbations in the last 18 months (in December 2013) and less frequently than monthly physician visits for exacerbations over the past 12 months.

The Veteran's chest x-ray was within normal limits. During the examination, pre-bronchodilator testing revealed FVC of 70 percent, FEV-1 of 57 percent predicted, and FEV-1/FVC of 67 percent predicted.  Post-bronchodilator testing revealed FVC of 67 percent, FEV-1 of 60 percent predicted, and FEV-1/FVC of 72 percent predicted.  The examiner determined that the FEV-1 results were the most accurate reflection of the Veteran's lung function and concluded that the Veteran's disability did not require at least monthly visits for exacerbations or intermittent courses of systemic corticosteroids.

During his July 2011 hearing, the Veteran stated that he has seasonal increased asthma.  Although the Veteran experiences a "little bit" of shortness of breath in his personal life, he denied any shortness of breath while climbing stairs or walking.  He explained that, at times his asthma attacks are debilitating and that such have required emergency room visits.

Based on the above findings, the Board finds that staged ratings are warranted.  As noted above, the September 2009 VA examination showed that the Veteran's pre-bronchodilator testing revealed FEV-1 of 49 percent predicted.   A 60 percent rating is warranted for an FEV-1 of 40 to 55 percent.  38 C.F.R. § 4.97, Code 6602.  Accordingly, an increased evaluation of 60 percent is warranted from June 16, 2008 (date of the Veteran's increased rating claim).

An evaluation in excess of 60 percent is not warranted as the evidence does not show FEV-1 less than 40 percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; that the Veteran requires daily use of oral or parenteral systemic high dose corticosteroids or immuno-suppressive medications. 

Based on the results of the January 2014 VA examination, the Board finds that the evidence is against entitlement to a rating in excess of 30 percent.  A 30 percent rating is warranted with FEV-1 of 56- to 70-percent predicted, FEV-1/FVC of 56 to 70 percent, daily inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication.  The January 2014 examination revealed pre- and post-bronchodilator findings as follows: FEV-1 of 57 percent and 60 percent, respectively; and FEV-1/FVC of 67 percent and 72 percent, respectively.  

An evaluation in excess of 30 percent is not warranted as the evidence does not show FEV-1 of 40- to 55-percent predicted, FEV-1/FVC of 40 to 55 percent, at least monthly visits to a physician for required care of exacerbations, or intermittent courses of systemic corticosteroids.  Accordingly, the Board finds that, from January 9, 2014, the criteria for a rating in excess of 30 percent have not been met.  

The Board has considered whether referral for extraschedular consideration is indicated by the record.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  

There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the veteran's disability picture requires the assignment of an extra- schedular rating.  Id.  

In this case, the evidence does not show that the service-connected disability picture is exceptional or unusual.  Symptoms such as shortness of breath and wheezing are expressly compensated by the rating schedule, which evaluates lung capacity and the use of medications to control symptoms affected by impaired lung capacity.  38 C.F.R. § 4.97, Code 6602.  As the rating criteria adequately contemplate the Veteran's symptoms, the first step of Thun has not been met, and referral for the assignment of an extraschedular consideration is not warranted.

Additionally, there is also no evidence (or allegation) that the Veteran's service-connected bronchial asthma has rendered him unemployable or would render him unemployable if he were to seek employment.  During the January 2014 VA examination, the Veteran specifically stated that his respiratory condition does not impact his ability to work.  Hence, the matter of entitlement to a total disability rating based on individual unemployability due to the Veteran's bronchial asthma is not by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to a rating in excess of 60 percent (but no higher) for service-connected bronchial asthma from June 16, 2008, to January 9, 2014, is warranted.  To this extent, the appeal is granted, subject to laws and regulations governing payment of VA monetary benefits.

Entitlement to a rating in excess of 30 percent for service-connected bronchial asthma from January 9, 2014, is not warranted.  To this extent, the appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


